UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

TRISTAN JENKINS,

                                     Plaintiff,
       vs.                                                         9:16-CV-1491
                                                                   (MAD/DJS)
PETE MEDERT,

                              Defendant.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

TRISTAN JENKINS
12-A-2662
Great Meadow Correctional Facility
Box 51
Comstock, New York 12821
Plaintiff, pro se

ALBANY COUNTY ATTORNEY'S                            SIA Z. GOOGAS, ESQ.
OFFICE
112 State Street
Albany, New York 12207
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                                            ORDER

       Plaintiff Tristan Jenkins commenced this action pro se on December 14, 2016, pursuant to

42 U.S.C. § 1983. See Dkt. No. 1. Plaintiff alleges that Defendant Pete Medert used excessive

force against him during his confinement at the Albany County Correctional Facility. See id. at 4.

On February 14, 2018, Defendant filed a motion for summary judgment. See Dkt. No. 43. On

July 2, 2018, Magistrate Judge Stewart issued a Report-Recommendation and Order

recommending that Defendant's motion be granted and that Plaintiff's complaint be dismissed in

its entirety. See Dkt. No. 60 at 13. On September 11, 2018, the Court adopted Magistrate Judge
Stewart's recommendation, granted Defendant's motion, entered judgment in Defendant's favor

and closed this case. See Dkt. Nos. 64 & 65.

          On October 5, 2018, the Court received a submission from Plaintiff that it has construed

as a motion for reconsideration. See Dkt. No. 66. In his motion, Plaintiff contends that the Court

erred in dismissing this case because Defendant acted in violation of New York Correction Law §

137. See id. at 1. As set forth below, Plaintiff's motion is denied.

          The standard for granting a motion for reconsideration "is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked – matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citing Schonberger v. Serchuk, 742 F. Supp. 108, 119 (S.D.N.Y. 1990); Adams v. United States,

686 F. Supp. 417, 418 (S.D.N.Y. 1988)). The burden of proof in a Rule 60(b) motion falls on the

party challenging the earlier judgment. See United States v. Int'l Bhd. of Teamsters, 247 F.3d

370, 391 (2d Cir. 2001) (citing Paddington Partners v. Bouchard, 34 F.3d 1132, 1142 (2d Cir.

1994)).

          The purpose of reconsideration is not for "'advanc[ing] new facts, issues or arguments not

previously presented to the Court."' In re Gildan Activewear, Inc., No. 08 Civ. 5048, 2009 WL

4544287, *2 (S.D.N.Y. Dec. 4, 2009) (citing Caribbean Trading & Fid. Corp. v. Nigerian Nat'l

Petroleum Corp., 948 F.2d 111, 115 (2d Cir. 1991) (citation omitted)). Additionally, a motion for

reconsideration should not be granted if the moving party "seeks solely to relitigate an issue

already decided." Shrader, 70 F.3d at 257; see also Lichtenberg v. Besicorp Grp., Inc., 28 Fed.

Appx. 73, 75 (2d Cir. 2002) (stating that "[a] motion for reconsideration is not an opportunity for




                                                    2
the moving party 'to argue those issues already considered when a party does not like the way the

original motion was resolved") (quotation omitted).

        "In this district, there are only three circumstances under which a court will grant a motion

for reconsideration: '(1) an intervening change in controlling law; (2) the availability of new

evidence; or (3) a need to correct a clear error of law or prevent manifest injustice."' Shaughnessy

v. Garrett, No. 5:06-CV-103, 2011 WL 1213167, *1 (N.D.N.Y. Mar. 31, 2011) (citing Taormina

v. Int'l Bus. Machs. Corp., No. 1:04-CV-1508, 2006 WL 3717338, *1 (N.D.N.Y. Dec. 14, 2006)

(citation omitted)).

        In the present matter, the Court finds that Plaintiff has failed to present any valid ground

warranting reconsideration. As the Court previously held, considering the various factors

relevant to the reasonableness of the force used, the undisputed facts demonstrate that the use of

force at issue here was objectively reasonable. See Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015). The event underlying this litigation involved a single use of force, grabbing

Plaintiff for, at most, a few seconds, and it was done in the context of an inmate's failure to

comply with staff directions, did not require any immediate medical attention, and did not result

in any injury to Plaintiff. Such a use of de minimis force, when dealing with a non-compliant

inmate, is patently insufficient to support a constitutional excessive force claim. See Dkt. No. 60

at 11 (citing cases).

        As to Plaintiff's state law claim, the Court properly found that Plaintiff failed to comply

with New York's notice of claim requirements. See N.Y. Gen. Mun. Law § 50-e. As such, those

claims were properly dismissed. Alternatively, Plaintiff's state law intentional infliction of

emotional distress and negligence claims were also subject to dismissal because they were




                                                  3
premised on the same conduct underlying Plaintiff's excessive force claim. See Dkt. No. 60 at 13

(citing cases).

        Accordingly, the Court hereby

        ORDERS that Plaintiff's motion for reconsideration is DENIED; and the Court further

        ORDERS that the Clerk of the Court shall serve a copy of this Decision and Order on the

parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: October 24, 2018
       Albany, New York




                                               4
